I dissent on the ground that unchastity within the meaning of the statute cannot be imputed to a female in consequence of intercourse involving the crime of rape, whether that crime was the result of violence or of actual or legal incapacity to consent. The fact that the age of capacity to consent has been enlarged by statute *Page 98 
may furnish a good reason for the repeal or modification of the statute defining seduction, but so long as the statute remains as it is the age limit for consent concludes the courts.
All concur with VANN, J., for reversal, except O'BRIEN, J., who reads memorandum of dissent.
Judgment reversed.